 
Exhibit 10.14
 
QUAKER CITY BANCORP, INC.
 
AMENDED AND RESTATED
1997 STOCK INCENTIVE PLAN
(as amended and restated through September 19, 2002)



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I    PURPOSE OF PLAN
  
1
ARTICLE II    EFFECTIVE DATE AND TERM OF PLAN
  
1
2.1    Term of Plan
  
1
2.2    Effect on Awards
  
1
2.3    Stockholder Approval
  
1
ARTICLE III    SHARES SUBJECT TO PLAN
  
1
3.1    Number of Shares
  
1
3.2    Source of Shares
  
1
3.3    Availability of Unused Shares
  
1
3.4    Adjustment Provisions
  
2
3.5    Reservation of Shares
  
2
ARTICLE IV    ADMINISTRATION OF PLAN
  
2
4.1    Administering Body
  
2
4.2    Authority of Administering Body
  
3
4.3    No Liability
  
4
4.4    Amendments
  
4
4.5    Other Compensation Plans
  
5
4.6    Plan Binding on Successors
  
5
4.7    References to Successor Statutes, Regulations and Rules
  
5
4.8    Issuances for Compensation Purposes Only
  
5
4.9    Invalid Provisions
  
5
4.10    Governing Law
  
5
ARTICLE V    GENERAL AWARD PROVISIONS
  
6



--------------------------------------------------------------------------------

5.1    Participation in the Plan
  
6
5.2    Award Documents
  
6
5.3    Exercise of Stock Options
  
6
5.4    Payment For Awards
  
7
5.5    No Employment Rights
  
7
5.6    Restrictions Under Applicable Laws and Regulations
  
8
5.7    Additional Conditions
  
8
5.8    No Privileges of Stock Ownership
  
9
5.9    Nonassignability
  
9
5.10    Information to Recipients
  
9
5.11    Withholding Taxes
  
10
5.12    Legends on Awards and Stock Certificates
  
10
5.13    Effect of Termination of Employment on Incentive Awards
  
10
(a)    Termination for Just Cause
  
10
(b)    Termination Other Than for Just Cause
  
10
(c)    Alteration of Vesting and Exercise Periods
  
10
(d)    Leave of Absence
  
11
5.14    Limits on Awards to Certain Eligible Persons
  
11
ARTICLE VI    INCENTIVE AWARDS
  
11
6.1    Stock Options
  
11
(a)    Nature of Stock Options
  
11
(b)    Option Exercise Price
  
11
(c)    Option Period and Vesting
  
11
(d)    Special Provisions Regarding Incentive Stock Options
  
12
6.2    Stock Appreciation Rights
  
13



ii



--------------------------------------------------------------------------------

(a)    Granting of Stock Appreciation Rights
  
13
(b)    Stock Appreciation Rights Related to Options
  
13
(c)    Stock Appreciation Rights Unrelated to Options
  
13
(d)    Limits
  
13
(e)    Payments
  
13
(f)    Rule 16b-3
  
14
6.3    Stock Payments
  
14
6.4    Dividend Equivalents
  
14
6.5    Stock Bonuses
  
14
6.6    Stock Sales
  
14
6.7    Phantom Stock
  
14
6.8    Other Stock-Based Benefits
  
14
ARTICLE VII    REORGANIZATIONS
  
15
7.1    Corporate Transactions Not Involving a Change in Control
  
15
7.2    Corporate Transactions Involving a Change in Control
  
15
ARTICLE VIII    DEFINITIONS
  
15



iii



--------------------------------------------------------------------------------

QUAKER CITY BANCORP, INC. AMENDED AND RESTATED
1997 STOCK INCENTIVE PLAN
(as amended and restated through September 19, 2002)
 
ARTICLE I
PURPOSE OF PLAN
 
The Company has adopted this Plan to promote the interests of the Company and
its stockholders by using investment interests in the Company to attract, retain
and motivate its management and other persons, to encourage and reward their
contributions to the performance of the Company, and to align their interests
with the interests of the Company’s stockholders. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in Article
VIII.
 
ARTICLE II
EFFECTIVE DATE AND TERM OF PLAN
 
2.1    Term of Plan.    This Plan became effective as of the Effective Date and
shall continue in effect until the Expiration Date, at which time this Plan
shall automatically terminate.
 
2.2    Effect on Awards.    Awards may be granted during the Plan Term, but no
Awards may be granted after the Plan Term. Notwithstanding the foregoing, each
Award properly granted under this Plan during the Plan Term shall remain in
effect after termination of this Plan until such Award has been exercised,
terminated, or expired in accordance with its terms and the terms of this Plan.
 
2.3    Stockholder Approval.    This Plan shall be approved by the Company’s
stockholders within 12 months after the Effective Date. The effectiveness of any
Awards granted prior to such stockholder approval shall be subject to such
stockholder approval.
 
ARTICLE III
SHARES SUBJECT TO PLAN
 
3.1    Number of Shares.    The maximum number of shares of Common Stock that
may be issued pursuant to Awards granted under this Plan shall be 700,582
(adjusted to reflect the stock dividend paid on June 28, 2002), subject to
adjustment as set forth in Section 3.4.
 
3.2    Source of Shares.    The Common Stock to be issued under this Plan will
be made available, at the discretion of the Board, either from authorized but
unissued shares of Common Stock or from previously issued shares of Common Stock
reacquired by the Company, including without limitation shares purchased on the
open market.
 
3.3    Availability of Unused Shares.    Shares of Common Stock subject to
unexercised portions of any Award granted under this Plan that expire, terminate
or are canceled, and shares of Common Stock issued pursuant to an Award under
this Plan that are reacquired by the



--------------------------------------------------------------------------------

Company pursuant to the terms of the Award under which such shares were issued,
will again become available for the grant of further Awards under this Plan.
 
3.4    Adjustment Provisions.
 
(a)  If (i) the outstanding shares of Common Stock of the Company are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed in respect of such shares of Common Stock (or any
stock or securities received with respect to such Common Stock), through merger,
consolidation, sale or exchange of all or substantially all of the properties of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution with respect to
such shares of Common Stock (or any stock or securities received with respect to
such Common Stock), or (ii) the value of the outstanding shares of Common Stock
of the Company is reduced by reason of an extraordinary cash dividend, an
appropriate and proportionate adjustment may be made in (1) the maximum number
and kind of shares subject to this Plan as provided in Section 3.1, (2) the
number and kind of shares or other securities subject to then outstanding
Awards, and/or (3) the price for each share or other unit of any other
securities subject to then outstanding Awards.
 
(b)  No fractional interests will be issued under this Plan resulting from any
adjustments.
 
(c)  To the extent any adjustments relate to stock or securities of the Company,
such adjustments shall be made by the Administering Body, whose determination in
that respect shall be final, binding and conclusive.
 
(d)  The grant of an Award pursuant to this Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.
 
(e)  No adjustment to the terms of an Incentive Stock Option shall be made
unless such adjustment either (i) would not cause such Option to lose its status
as an Incentive Stock Option or (ii) is agreed to in writing by the
Administering Body and the Recipient.
 
3.5    Reservation of Shares.    The Company will at all times reserve and keep
available such number of shares of Common Stock as shall equal at least the
number of shares of Common Stock subject to then outstanding Awards issuable in
shares of Common Stock under this Plan.
 
ARTICLE IV
ADMINISTRATION OF PLAN
 
4.1    Administering Body.
 
(a)  Subject to the provisions of Section 4.1(b)(ii), this Plan shall be
administered by the Board or by the Compensation Committee of the Board
appointed pursuant to Section 4.1(b).



2



--------------------------------------------------------------------------------

 
(b)  (i)  The Board in its sole discretion may from time to time appoint a
Compensation Committee of not less than two Board members to administer this
Plan and, subject to applicable law, to exercise all of the powers, authority
and discretion of the Board under this Plan. The Board may from time to time
increase or decrease (but not below two) the number of members of the
Compensation Committee, remove from membership on the Compensation Committee all
or any portion of its members, and/or appoint such person or persons as it
desires to fill any vacancy existing on the Compensation Committee, whether
caused by removal, resignation or otherwise. The Board may disband the
Compensation Committee at any time and revest in the Board the administration of
this Plan.
 
(ii)  Notwithstanding the foregoing provisions of this Section 4.1(b) to the
contrary, as long as the Company is an Exchange Act Registered Company, (1) the
Board shall appoint the Compensation Committee, (2) this Plan shall be
administered by the Compensation Committee, and (3) each member of the
Compensation Committee shall be a Nonemployee Director, and, in addition, if
Awards are to be made to persons subject to Section 162(m) of the IRC and such
Awards are intended to constitute Performance-Based Compensation, then each
member of the Compensation Committee shall, in addition to being a Nonemployee
Director, be an Outside Director.
 
(iii)  The Compensation Committee shall report to the Board the names of
Eligible Persons granted Awards, the number of shares of Common Stock covered by
each Award, and the terms and conditions of each such Award.
 
4.2    Authority of Administering Body.
 
(a)  Subject to the express provisions of this Plan, the Administering Body
shall have the power to interpret and construe this Plan and any Award Documents
or other documents defining the rights and obligations of the Company and
Recipients hereunder and thereunder, to determine all questions arising
hereunder and thereunder, to adopt and amend such rules and regulations for the
administration hereof and thereof as it may deem desirable, and otherwise to
carry out the terms of this Plan and such Award Documents and other documents.
The interpretation and construction by the Administering Body of any provisions
of this Plan or of any Award shall be conclusive and binding. Any action taken
by, or inaction of, the Administering Body relating to this Plan or any Awards
shall be within the absolute discretion of the Administering Body and shall be
conclusive and binding upon all persons. Subject only to compliance with the
express provisions hereof, the Administering Body may act in its absolute
discretion in matters related to this Plan and any and all Awards.
 
(b)  Subject to the express provisions of this Plan, the Administering Body may
from time to time in its discretion select the Eligible Persons to whom, and the
time or times at which, Incentive Awards shall be granted or sold, the nature of
each Incentive Award, the number of shares of Common Stock or the number of
rights that make up or underlie each Incentive Award, the period for the
exercise of each Incentive Award, and such other terms and conditions applicable
to each individual Incentive Award as the Administering Body shall determine.
The Administering Body may grant at any time new Incentive Awards to an Eligible
Person who has previously received Incentive Awards or other grants (including
other stock options) whether such prior Incentive Awards or such other grants
are still outstanding, have previously been



3



--------------------------------------------------------------------------------

exercised as a whole or in part, or are canceled in connection with the issuance
of new Incentive Awards. The Administering Body may grant Incentive Awards
singly, in combination or in tandem with other Incentive Awards, as it
determines in its discretion. The purchase price, exercise price, initial value
and any and all other terms and conditions of the Incentive Awards may be
established by the Administering Body without regard to existing Incentive
Awards or other grants.
 
(c)  Any action of the Administering Body with respect to the administration of
this Plan shall be taken pursuant to a majority vote of the authorized number of
members of the Administering Body or by the unanimous written consent of its
members; provided, however, that (i) if the Administering Body is the
Compensation Committee and consists of two members, then actions of the
Administering Body must be unanimous, and (ii) if the Administering Body is the
Board, actions taken at a meeting of the Board shall be valid if approved by
directors constituting a majority of the required quorum for such meeting.
 
4.3    No Liability.    No member of the Board or the Compensation Committee or
any designee thereof will be liable for any action or inaction with respect to
this Plan or any Award or any transaction arising under this Plan or any Award,
except in circumstances constituting bad faith of such member.
 
4.4    Amendments.
 
(a)  The Administering Body may, insofar as permitted by applicable law, rule or
regulation, from time to time suspend or discontinue this Plan or revise or
amend it in any respect whatsoever, and this Plan as so revised or amended will
govern all Awards hereunder, including those granted before such revision or
amendment; provided, however, that no such revision or amendment shall alter,
impair or diminish any rights or obligations under any Award previously granted
under this Plan, without the written consent of the Recipient to whom such Award
was granted. Without limiting the generality of the foregoing, the Administering
Body is authorized to amend this Plan to comply with or take advantage of
amendments to applicable laws, rules or regulations, including amendments to the
Securities Act, Exchange Act or the IRC or any rules or regulations promulgated
thereunder. No stockholder approval of any amendment or revision shall be
required unless (i) such approval is required by applicable law, rule or
regulation or (ii) an amendment or revision to this Plan would materially
increase the number of shares subject to this Plan (as adjusted under Section
3.4), materially modify the requirements as to eligibility for participation in
this Plan, extend the final date upon which Awards may be granted under this
Plan, or otherwise materially increase the benefits accruing to Recipients in a
manner not specifically contemplated herein, or affect this Plan’s compliance
with Rule 16b-3 or applicable provisions of or regulations under the IRC, and
stockholder approval of the amendment or revision is required to comply with
Rule 16b-3 or applicable provisions of or rules under the IRC.
 
(b)  The Administering Body may, with the written consent of a Recipient, make
such modifications in the terms and conditions of an Incentive Award as it deems
advisable. Without limiting the generality of the foregoing, the Administering
Body may, in its discretion with the written consent of the Recipient, at any
time and from time to time after the grant of any Incentive Award accelerate or
extend the vesting or exercise period of any Incentive Award as a



4



--------------------------------------------------------------------------------

whole or in part, and adjust or reduce the purchase or exercise price of
Incentive Awards held by such Recipient by cancellation of such Incentive Awards
and granting of Incentive Awards at lower purchase or exercise prices or by
modification, extension or renewal of such Incentive Awards. In the case of
Incentive Stock Options, Recipients acknowledge that extensions of the exercise
period may result in the loss of the favorable tax treatment afforded incentive
stock options under Section 422 of the IRC.
 
(c)  Except as otherwise provided in this Plan or in the applicable Award
Document, no amendment, revision, suspension or termination of this Plan will,
without the written consent of the Recipient, alter, terminate, impair or
adversely affect any right or obligation under any Award previously granted
under this Plan.
 
4.5    Other Compensation Plans.    The adoption of this Plan shall not affect
any other stock option, restricted stock, incentive or other compensation plans
in effect for the Company, and this Plan shall not preclude the Company from
establishing any other forms of incentive or other compensation for employees,
directors, advisors or consultants of the Company, whether or not approved by
stockholders.
 
4.6    Plan Binding on Successors.    This Plan shall be binding upon the
successors and assigns of the Company.
 
4.7    References to Successor Statutes, Regulations and Rules.    Any reference
in this Plan to a particular statute, regulation or rule shall also refer to any
successor provision of such statute, regulation or rule.
 
4.8    Issuances for Compensation Purposes Only.    This Plan constitutes an
“employee benefit plan” as defined in Rule 405 promulgated under the Securities
Act. Awards to eligible employees or directors shall be made for any lawful
consideration, including compensation for services rendered, promissory notes or
otherwise. Awards to consultants and advisors shall be made only in exchange for
bona fide services rendered by such consultants or advisors and such services
must not be in connection with the offer and sale of securities in a
capital-raising transaction.
 
4.9    Invalid Provisions.    In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid and unenforceable provision were not contained herein.
 
4.10    Governing Law.    This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of California, without giving
effect to the principles of the conflicts of laws thereof.



5



--------------------------------------------------------------------------------

 
ARTICLE V
GENERAL AWARD PROVISIONS
 
5.1    Participation in the Plan.
 
(a)  A person shall be eligible to receive grants of Incentive Awards under this
Plan if, at the time of the grant of the Incentive Award, such person is an
Eligible Person.
 
(b)  Incentive Stock Options may be granted only to Eligible Persons meeting the
employment requirements of Section 422 of the IRC.
 
(c)  Notwithstanding anything to the contrary herein, the Administering Body
may, in order to fulfill the purposes of this Plan, modify grants of Incentive
Awards to Recipients who are foreign nationals or employed outside of the United
States to recognize differences in applicable law, tax policy or local custom.
 
5.2    Award Documents.
 
(a)  Each Award granted under this Plan shall be evidenced by an agreement duly
executed on behalf of the Company and by the Recipient or, in the Compensation
Committee’s discretion, a confirming memorandum issued by the Company to the
Recipient, setting forth such terms and conditions applicable to the Award as
the Compensation Committee may in its discretion determine. Award Documents may
but need not be identical and shall comply with and be subject to the terms and
conditions of this Plan, a copy of which shall be provided to each Recipient and
incorporated by reference into each Award Document. Any Award Document may
contain such other terms, provisions and conditions not inconsistent with this
Plan as may be determined by the Compensation Committee.
 
(b)  In case of any conflict between this Plan and any Award Document, this Plan
shall control.
 
5.3    Exercise of Stock Options.    No Stock Option shall be exercisable except
in respect of whole shares, and fractional share interests shall be disregarded.
Not less than 100 shares of Common Stock (or such other amount as is set forth
in the applicable Award Documents) may be purchased at one time and Stock
Options must be exercised in multiples of 100 unless the number purchased is the
total number at the time available for purchase under the terms of the Stock
Option. A Stock Option shall be deemed to be exercised when the Secretary or
other designated official of the Company receives written notice of such
exercise from the Recipient, together with payment of the exercise price made in
accordance with Section 5.4 and any amounts required under Section 5.11.
Notwithstanding any other provision of this Plan, the Administering Body may
impose, by rule and/or in Award Documents, such conditions upon the exercise of
Stock Options (including without limitation conditions limiting the time of
exercise to specified periods) as may be required to satisfy applicable
regulatory requirements, including without limitation Rule 16b-3 and Rule 10b-5
under the Exchange Act, and any amounts required under Section 5.12 or other
applicable section of or regulation under the IRC.



6



--------------------------------------------------------------------------------

 
5.4    Payment For Awards.
 
(a)  The exercise price or other payment for an Award shall be payable upon the
exercise of a Stock Option or upon other purchase of shares pursuant to an Award
granted hereunder by delivery of legal tender of the United States or payment of
such other consideration as the Administering Body may from time to time deem
acceptable in any particular instance.
 
(b)  The Company may assist any person to whom an Award is granted hereunder
(including without limitation any officer or director of the Company) in the
payment of the purchase price or other amounts payable in connection with the
receipt or exercise of that Award, by lending such amounts to such person on
such terms and at such rates of interest and upon such security (if any) as
shall be approved by the Administering Body.
 
(c)  In the discretion of the Administering Body, Awards may be exercised by
capital stock of the Company delivered in transfer to the Company by or on
behalf of the person exercising the Award and duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, with signatures guaranteed
in accordance with the Exchange Act if required by the Administering Body, or
retained by the Company from the stock otherwise issuable upon exercise or
surrender of vested and/or exercisable Awards or other equity incentive awards
previously granted to the Recipient and being exercised (if applicable) (in
either case valued at Fair Market Value as of the exercise date); or such other
consideration as the Administering Body may from time to time in the exercise of
its discretion deem acceptable in any particular instance; provided, however,
that the Administering Body may, in the exercise of its discretion, (i) allow
exercise of an Award in a broker-assisted or similar transaction in which the
exercise price is not received by the Company until promptly after exercise,
and/or (ii) allow the Company to loan the exercise price to the person entitled
to exercise the Award, if the exercise will be followed by a prompt sale of some
or all of the underlying shares and a portion of the sale proceeds is dedicated
to full payment of the exercise price and amounts required pursuant to Section
5.11.
 
5.5    No Employment Rights.    Nothing contained in this Plan (or in Award
Documents or in any other documents related to this Plan or to Awards granted
hereunder) shall confer upon any Eligible Person or Recipient any right to
continue in the employ of the Company or any Affiliated Entity or constitute any
contract or agreement of employment or engagement, or interfere in any way with
the right of the Company or any Affiliated Entity to reduce such person’s
compensation or other benefits or to terminate the employment or engagement of
such Eligible Person or Recipient, with or without cause. Except as expressly
provided in this Plan or in any statement evidencing the grant of an Award
pursuant to this Plan, the Company shall have the right to deal with each
Recipient in the same manner as if this Plan and any such statement evidencing
the grant of an Award pursuant to this Plan did not exist, including without
limitation with respect to all matters related to the hiring, discharge,
compensation and conditions of the employment or engagement of the Recipient.
Any questions as to whether and when there has been a termination of a
Recipient’s employment or engagement, the reason (if any) for such termination,
and/or the consequences thereof under the terms of this Plan or any statement
evidencing the grant of an Award pursuant to this Plan shall be determined by
the Administering Body and the Administering Body’s determination thereof shall
be final and binding.



7



--------------------------------------------------------------------------------

 
5.6    Restrictions Under Applicable Laws and Regulations.
 
(a)  All Awards granted under this Plan shall be subject to the requirement
that, if at any time the Company shall determine, in its discretion, that the
listing, registration or qualification of the shares subject to Awards granted
under this Plan upon any securities exchange or under any federal, state or
foreign law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such an Award or the issuance, if any, or purchase of shares in connection
therewith, such Award may not be exercised as a whole or in part unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.
During the term of this Plan, the Company will use its reasonable efforts to
seek to obtain from the appropriate regulatory agencies any requisite
qualifications, consents, approvals or authorizations in order to issue and sell
such number of shares of its Common Stock as shall be sufficient to satisfy the
requirements of this Plan. The inability of the Company to obtain from any such
regulatory agency having jurisdiction thereof the qualifications, consents,
approvals or authorizations deemed by the Company to be necessary for the lawful
issuance and sale of any shares of its Common Stock hereunder shall relieve the
Company of any liability in respect of the nonissuance or sale of such stock as
to which such requisite authorization shall not have been obtained.
 
(b)  The Company shall be under no obligation to register or qualify the
issuance of Awards or underlying shares under the Securities Act or applicable
state securities laws. Unless the issuance of Awards and underlying shares have
been registered under the Securities Act and qualified or registered under
applicable state securities laws, the Company shall be under no obligation to
issue any Awards or underlying shares of Common Stock covered by any Award
unless the Awards and underlying shares may be issued pursuant to applicable
exemptions from such registration or qualification requirements. In connection
with any such exempt issuance, the Administering Body may require the Recipient
to provide a written representation and undertaking to the Company, satisfactory
in form and scope to the Company and upon which the Company may reasonably rely,
that such Recipient is acquiring such Awards and underlying shares for such
Recipient’s own account as an investment and not with a view to, or for sale in
connection with, the distribution of any such shares of stock, and that such
person will make no transfer of the same except in compliance with any rules and
regulations in force at the time of such transfer under the Securities Act and
other applicable law, and that if shares of stock are issued without such
registration, a legend to this effect (together with any other legends deemed
appropriate by the Administering Body) may be endorsed upon the securities so
issued. The Company may also order its transfer agent to stop transfers of such
shares. The Administering Body may also require the Recipient to provide the
Company such information and other documents as the Administering Body may
request in order to satisfy the Administering Body as to the investment
sophistication and experience of the Recipient and as to any other conditions
for compliance with any such exemptions from registration or qualification.
 
5.7    Additional Conditions.    Any Incentive Award may also be subject to such
other provisions (whether or not applicable to any other Award or Recipient) as
the Administering Body determines appropriate including without limitation
provisions to assist the Recipient in financing the purchase of Common Stock
through the exercise of Stock Options, provisions for the forfeiture of or
restrictions on resale or other disposition of shares of Common Stock



8



--------------------------------------------------------------------------------

acquired under any form of benefit, provisions giving the Company the right to
repurchase shares of Common Stock acquired under any form of benefit in the
event the Recipient elects to dispose of such shares, and provisions to comply
with federal and state securities laws and federal and state income tax
withholding requirements.
 
5.8    No Privileges of Stock Ownership.    Except as otherwise set forth
herein, a Recipient or a permitted transferee of an Award shall have no rights
as a stockholder with respect to any shares issuable or issued in connection
with the Award until the date of the receipt by the Company of all amounts
payable in connection with exercise of the Award and performance by the
Recipient of all obligations thereunder. Status as an Eligible Person shall not
be construed as a commitment that any Award will be granted under this Plan to
an Eligible Person or to Eligible Persons generally. No person shall have any
right, title or interest in any fund or in any specific asset (including shares
of capital stock) of the Company by reason of any Award granted hereunder.
Neither this Plan (or any documents related hereto) nor any action taken
pursuant hereto shall be construed to create a trust of any kind or a fiduciary
relationship between the Company and any person. To the extent that any person
acquires a right to receive an Award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
 
5.9    Nonassignability.    No Award granted under this Plan shall be assignable
or transferable except (i) by will or by the laws of descent and distribution,
or (ii) subject to the final sentence of this Section 5.9, upon dissolution of
marriage pursuant to a qualified domestic relations order or, in the discretion
of the Administering Body and under circumstances that would not adversely
affect the interests of the Company, pursuant to a nominal transfer that does
not result in a change in beneficial ownership. During the lifetime of a
Recipient, an Award granted to such person shall be exercisable only by the
Recipient (or the Recipient’s permitted transferee) or such person’s guardian or
legal representative. Notwithstanding the foregoing, (i) no Award owned by a
Recipient subject to Section 16 of the Exchange Act may be assigned or
transferred in any manner inconsistent with Rule 16b-3, and (ii) Incentive Stock
Options (or other Awards subject to transfer restrictions under the IRC) may not
be assigned or transferred in violation of Section 422(b)(5) of the IRC (or any
comparable or successor provision) or the regulations thereunder, and nothing
herein is intended to allow such assignment or transfer.
 
5.10    Information to Recipients.
 
(a)  The Administering Body in its sole discretion shall determine what, if any,
financial and other information shall be provided to Recipients and when such
financial and other information shall be provided after giving consideration to
applicable federal and state laws, rules and regulations, including without
limitation applicable federal and state securities laws, rules and regulations.
 
(b)  The furnishing of financial and other information that is confidential to
the Company shall be subject to the Recipient’s agreement that the Recipient
shall maintain the confidentiality of such financial and other information,
shall not disclose such information to third parties, and shall not use the
information for any purpose other than evaluating an investment in the Company’s
securities under this Plan. The Administering Body may impose other restrictions
on the access to and use of such confidential information and may require a



9



--------------------------------------------------------------------------------

Recipient to acknowledge the Recipient’s obligations under this Section 5.10(b)
(which acknowledgment shall not be a condition to Recipient’s obligations under
this Section 5.10(b)).
 
5.11    Withholding Taxes.    Whenever the granting, vesting or exercise of any
Award granted under this Plan, or the transfer of any shares issued upon
exercise of any Award, gives rise to tax or tax withholding liabilities or
obligations, the Administering Body shall have the right to require the
Recipient to remit to the Company an amount sufficient to satisfy any federal,
state and local withholding tax requirements prior to issuance of such shares.
The Administering Body may, in the exercise of its discretion, allow
satisfaction of tax withholding requirements by accepting delivery of stock of
the Company or by withholding a portion of the stock otherwise issuable in
connection with an Award.
 
5.12    Legends on Awards and Stock Certificates.    Each Award Document and
each certificate representing shares acquired upon vesting or exercise of an
Award shall be endorsed with all legends, if any, required by applicable federal
and state securities and other laws to be placed on the Award Document and/or
the certificate. The determination of which legends, if any, shall be placed
upon Award Documents or the certificates shall be made by the Administering Body
in its sole discretion and such decision shall be final and binding.
 
5.13    Effect of Termination of Employment on Incentive Awards.
 
(a)  Termination For Just Cause. Subject to Section 5.13(c), and except as
otherwise provided in a written agreement between the Company and the Recipient,
which may be entered into at any time before or after termination of employment,
in the event of a Just Cause Dismissal of a Recipient all of the Recipient’s
unexercised Stock Options, whether or not vested, shall expire and become
unexercisable as of the date of such Just Cause Dismissal.
 
(b)  Termination Other Than for Just Cause. Subject to Section 5.13(c), and
except as otherwise provided in a written agreement between the Company and the
Recipient, which may be entered into at any time before or after termination of
employment, in the event of a Recipient’s termination of employment for:
 
(i)  any reason other than for Just Cause Dismissal, death, Permanent Disability
or normal retirement, the Recipient’s Stock Options, whether or not vested,
shall expire and become unexercisable as of the earlier of (A) the date such
Stock Options would expire in accordance with their terms had the Recipient
remained employed and (B) 90 days after the date of employment termination.
 
(ii)  death, Permanent Disability or normal retirement, the Recipient’s
unexercised Options shall, whether or not vested, expire and become
unexercisable as of the earlier of (A) the date such Stock Options would expire
in accordance with their terms had the Recipient remained employed and (B) two
years after the date of employment termination.
 
(c)  Alteration of Vesting and Exercise Periods. Notwithstanding anything to the
contrary in Section 5.13(a) or Section 5.13(b), the Administering Body may in
its discretion designate shorter or longer periods to exercise Stock Options
following a Recipient’s termination of employment; provided, however, that any
shorter periods determined by the Administering



10



--------------------------------------------------------------------------------

Body shall be effective only if provided for in the instrument that evidences
the grant to the Recipient of such Stock Options or if such shorter period is
agreed to in writing by the Recipient. Notwithstanding anything to the contrary
herein, Stock Options shall be exercisable by a Recipient (or the Recipient’s
successor in interest) following such Recipient’s termination of employment only
to the extent that installments thereof had become exercisable on or prior to
the date of such termination; and provided, further, that the Administering Body
may, in its discretion, elect to accelerate the vesting of all or any portion of
any Stock Options that had not become exercisable on or prior to the date of
such termination.
 
(d)  Leave of Absence. In the case of any employee on an approved leave of
absence, the Administering Body may make such provision respecting continuance
of a Stock Option as the Administering Body in its discretion deems appropriate,
except that in no event shall a Stock Option be exercisable after the date such
Stock Options would expire in accordance with its terms had the Recipient
remained continuously employed.
 
5.14    Limits on Awards to Eligible Persons.    Notwithstanding any other
provision of this Plan, in order for the compensation attributable to Awards
hereunder to qualify as Performance-Based Compensation, no one Eligible Person
shall be granted any Awards with respect to more than 100,000 shares of Common
Stock (including the number of shares involved in Awards having a value derived
from the value of Common Stock) in any one calendar year. The limitation set
forth in this Section 5.14 shall be subject to adjustment as provided in Section
3.4 or under Article VII, but only to the extent such adjustment would not
affect the status of compensation attributable to Awards hereunder as
Performance-Based Compensation.
 
ARTICLE VI
INCENTIVE AWARDS
 
6.1    Stock Options.
 
(a)  Nature of Stock Options. Stock Options may be Incentive Stock Options or
Nonqualified Stock Options.
 
(b)  Option Exercise Price. The exercise price for each Stock Option shall be
determined by the Administering Body as of the date such Stock Option is
granted. The exercise price shall be no less than the Fair Market Value of the
Common Stock subject to the Option. The Administering Body may, with the consent
of the Recipient and subject to compliance with statutory or administrative
requirements applicable to Incentive Stock Options, amend the terms of any Stock
Option to provide that the exercise price of the shares remaining subject to the
Stock Option shall be reestablished at a price not less than 100% of the Fair
Market Value of the Common Stock on the effective date of the amendment. No
modification of any other term or provision of any Stock Option that is amended
in accordance with the foregoing shall be required, although the Administering
Body may, in its discretion, make such further modifications of any such Stock
Option as are not inconsistent with this Plan.
 
(c)  Option Period and Vesting. Stock Options granted hereunder shall vest and
may be exercised as determined by the Administering Body, except that exercise
of such Stock Options after termination of the Recipient’s employment shall be
subject to Section 5.13. Each



11



--------------------------------------------------------------------------------

Stock Option granted hereunder and all rights or obligations thereunder shall
expire on such date as shall be determined by the Administering Body, but not
later than l0 years after the date the Stock Option is granted and shall be
subject to earlier termination as provided herein or in the Award Document. The
Administering Body may, in its discretion at any time and from time to time
after the grant of a Stock Option, accelerate vesting of such Option as a whole
or part by increasing the number of shares then purchasable, provided that the
total number of shares subject to such Stock Option may not be increased. Except
as otherwise provided herein, a Stock Option shall become exercisable, as a
whole or in part, on the date or dates specified by the Administering Body and
thereafter shall remain exercisable until the expiration or earlier termination
of the Stock Option.
 
(d)  Special Provisions Regarding Incentive Stock Options.
 
(i)  Notwithstanding anything in this Section 6.1 to the contrary, the exercise
price and vesting period of any Stock Option intended to qualify as an Incentive
Stock Option shall comply with the provisions of Section 422 of the IRC and the
regulations thereunder. As of the Effective Date, such provisions require, among
other matters, that (A) the exercise price must not be less than the Fair Market
Value of the underlying stock as of the date the Incentive Stock Option is
granted, and not less than 110% of the Fair Market Value as of such date in the
case of a grant to a Significant Stockholder; and (B) that the Incentive Stock
Option not be exercisable after the expiration of five years from the date of
grant in the case of an Incentive Stock Option granted to a Significant
Stockholder.
 
(ii)  If for any reason other than death or Permanent Disability, the employment
or service of a Recipient of Incentive Stock Options with the Company or any
Affiliated Entity terminates, such Recipient’s Incentive Stock Options, whether
or not vested, shall cease to qualify as such and will be treated as
Nonqualified Stock Options as of the earlier of: (A) the date such Incentive
Stock Options would expire in accordance with their terms had the Recipient
remained employed with the Company or any Affiliated Entity; and (B) three
months after the date of termination of the Recipient’s employment or service.
 
(iii)  If as a result of death or Permanent Disability, the employment or
service of a Recipient of Incentive Stock Options with the Company or any
Affiliated Entity terminates, such Recipient’s Incentive Stock Options, whether
or not vested, shall cease to qualify as such and will be treated as
Nonqualified Stock Options as of the earlier of: (A) the date such Incentive
Stock Options would expire in accordance with their terms had the Recipient
remained employed with the Company or any Affiliated Entity; and (B) one year
after the date of termination of the Recipient’s employment or service.
 
(iv)  The aggregate Fair Market Value (determined as of the respective date or
dates of grant) of the Common Stock for which one or more Options granted to any
Recipient under this Plan (or any other option plan of the Company or any of its
subsidiaries or affiliates) may for the first time become exercisable as
Incentive Stock Options under the federal tax laws during any one calendar year
shall not exceed $100,000.
 
(v)  Any Options granted as Incentive Stock Options pursuant to this Plan that
for any reason fail or cease to qualify as such shall be treated as Nonqualified
Stock Options.



12



--------------------------------------------------------------------------------

 
6.2    Stock Appreciation Rights
 
(a)  Granting of Stock Appreciation Rights. The Administering Body may at any
time and from time to time approve the grant to Eligible Persons of Stock
Appreciation Rights, related or unrelated to Stock Options.
 
(b)  Stock Appreciation Rights Related to Options.
 
(i)  A Stock Appreciation Right granted in connection with a Stock Option
granted under this Plan will entitle the holder of the related Stock Option,
upon exercise of the Stock Appreciation Right, to surrender such Stock Option,
or any portion thereof to the extent previously vested but unexercised, with
respect to the number of shares as to which such Stock Appreciation Right is
exercised, and to receive payment of an amount computed pursuant to Section
6.2(b)(iii). Such Stock Option will, to the extent surrendered, then cease to be
exercisable.
 
(ii)  A Stock Appreciation Right granted in connection with a Stock Option
hereunder will be exercisable at such time or times, and only to the extent
that, the related Stock Option is exercisable, and will not be transferable
except to the extent that such related Stock Option may be transferable.
 
(iii)  Upon the exercise of a Stock Appreciation Right related to a Stock
Option, the Recipient will be entitled to receive payment of an amount
determined by multiplying: (A) the difference obtained by subtracting the
exercise price of a share of Common Stock specified in the related Stock Option
from the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right (or as of such other date or as of the occurrence
of such event as may have been specified in the instrument evidencing the grant
of the Stock Appreciation Right), by (B) the number of shares as to which such
Stock Appreciation Right is exercised.
 
(c)  Stock Appreciation Rights Unrelated to Options. The Administering Body may
grant Stock Appreciation Rights unrelated to Stock Options to Eligible Persons.
Section 6.2(b)(iii) shall be used to determine the amount payable at exercise
under such Stock Appreciation Right, except that in lieu of the Option exercise
price specified in the related Stock Option the initial base amount specified in
the Incentive Award shall be used.
 
(d)  Limits. Notwithstanding the foregoing, the Administering Body, in its
discretion, may place a dollar limitation on the maximum amount that will be
payable upon the exercise of a Stock Appreciation Right under this Plan.
 
(e)  Payments. Payment of the amount determined under the foregoing provisions
may be made solely in whole shares of Common Stock valued at their Fair Market
Value on the date of exercise of the Stock Appreciation Right or, alternatively,
at the sole discretion of the Administering Body, in cash or in a combination of
cash and shares of Common Stock as the Administering Body deems advisable. The
Administering Body has full discretion to determine the form in which payment of
a Stock Appreciation Right will be made and to consent to or disapprove the
election of a Recipient to receive cash in full or partial settlement of a Stock
Appreciation Right. If the Administering Body decides to make full payment in
shares of



13



--------------------------------------------------------------------------------

Common Stock, and the amount payable results in a fractional share, payment for
the fractional share will be made in cash.
 
(f)  Rule 16b-3. The Administering Body may, at the time a Stock Appreciation
Right is granted, impose such conditions on the exercise of the Stock
Appreciation Right as may be required to satisfy the requirements of Rule 16b-3
(or any other comparable provisions in effect at the time or times in question).
 
6.3    Stock Payments.    The Administering Body may approve Stock Payments of
the Company’s Common Stock to any Eligible Person for all or any portion of the
compensation (other than base salary) or other payment that would otherwise
become payable by the Company to the Eligible Person in cash.
 
6.4    Dividend Equivalents.    The Administering Body may grant Dividend
Equivalents to any Recipient who has received a Stock Option, Stock Appreciation
Right or other Incentive Award denominated in shares of Common Stock. Such
Dividend Equivalents shall be effective and shall entitle the recipients thereof
to payments during the Applicable Dividend Period. Dividend Equivalents may be
paid in cash, Common Stock or other Incentive Awards; the amount of Dividend
Equivalents paid other than in cash shall be determined by the Administering
Body by application of such formula as the Administering Body may deem
appropriate to translate the cash value of dividends paid to the alternative
form of payment of the Dividend Equivalent. Dividend Equivalents shall be
computed as of each dividend record date and shall be payable to recipients
thereof at such time as the Administering Body may determine.
 
6.5    Stock Bonuses.    The Administering Body may issue shares of Common Stock
to Eligible Persons as bonuses for services rendered or for any other valid
consideration on such terms and conditions as the Administering Body may
determine.
 
6.6    Stock Sales.    The Administering Body may sell to Eligible Persons
shares of Common Stock on such terms and conditions as the Administering Body
may determine.
 
6.7    Phantom Stock.    The Administering Body is authorized to grant Awards of
Phantom Stock. Phantom Stock is a cash bonus granted under this Plan measured by
the Fair Market Value of a specified number of shares of Common Stock on a
specified date, or measured by the excess of such Fair Market Value over a
specified minimum, which may but need not include a Dividend Equivalent.
 
6.8    Other Stock-Based Benefits.    The Administering Body is authorized to
grant Other Stock-Based Benefits. Other Stock-Based Benefits are any
arrangements granted under this Plan not otherwise described above that (i) by
their terms might involve the issuance or sale of Common Stock or (ii) involve a
benefit that is measured, as a whole or in part, by the value, appreciation,
dividend yield or other features attributable to a specified number of shares of
Common Stock.



14



--------------------------------------------------------------------------------

 
ARTICLE VII
REORGANIZATIONS
 
7.1    Corporate Transactions Not Involving a Change in Control.    If the
Company shall consummate any Reorganization not involving a Change of Control in
which holders of shares of Common Stock are entitled to receive in respect of
such shares any securities, cash or other consideration (including without
limitation a different number of shares of Common Stock), each Award outstanding
under this Plan shall thereafter be exercisable, in accordance with this Plan,
only for the kind and amount of securities, cash and/or other consideration
receivable upon such Reorganization by a holder of the same number of shares of
Common Stock as are subject to that Award immediately prior to such
Reorganization, and any adjustments will be made to the terms of the Award in
the sole discretion of the Administering Body as it may deem appropriate to give
effect to the Reorganization.
 
7.2    Corporate Transactions Involving a Change in Control.    As of the
effective time and date of any Change in Control, this Plan and any then
outstanding Awards (whether or not vested) shall automatically terminate unless
(a) provision is made in writing in connection with such transaction for the
continuance of this Plan and for the assumption of such Awards, or for the
substitution for such Awards of new awards covering the securities of a
successor entity or an affiliate thereof, with appropriate adjustments as to the
number and kind of securities and exercise prices, in which event this Plan and
such outstanding Awards shall continue or be replaced, as the case may be, in
the manner and under the terms so provided; or (b) the Board otherwise shall
provide in writing for such adjustments as it deems appropriate in the terms and
conditions of the then-outstanding Awards (whether or not vested), including
without limitation (i) accelerating the vesting of outstanding Awards and/or
(ii) providing for the cancellation of Awards and their automatic conversion
into the right to receive the securities, cash or other consideration that a
holder of the shares underlying such Awards would have been entitled to receive
upon consummation of such Change in Control had such shares been issued and
outstanding immediately prior to the effective date and time of the Change in
Control (net of the appropriate option exercise prices). If, pursuant to the
foregoing provisions of this Section 7.2, this Plan and the Awards shall
terminate by reason of the occurrence of a Change in Control without provision
for any of the actions described in clause (a) or (b) hereof, then any Recipient
holding outstanding Awards shall have the right, at such time immediately prior
to the consummation of the Change in Control as the Board shall designate, to
exercise the Recipient’s Awards to the full extent not theretofore exercised,
including any installments which have not yet become vested.
 
ARTICLE VIII
DEFINITIONS
 
Capitalized terms used in this Plan and not otherwise defined shall have the
meanings set forth below:
 
“Administering Body” means the Board as long as no Compensation Committee has
been appointed and is in effect and shall mean the Compensation Committee as
long as the Compensation Committee is appointed and in effect.



15



--------------------------------------------------------------------------------

 
“Affiliated Entity” means any Parent Corporation or Subsidiary Corporation.
 
“Applicable Dividend Period” means (i) the period between the date a Dividend
Equivalent is granted and the date the related Stock Option, Stock Appreciation
Right, or other Incentive Award is exercised, terminates, or is converted to
Common Stock, or (ii) such other time as the Administering Body may specify in
the written instrument evidencing the grant of the Dividend Equivalent.
 
“Association” means Quaker City Federal Savings and Loan Association, a
Subsidiary Corporation of the Company.
 
“Award” means any Incentive Award.
 
“Award Document” means the agreement or confirming memorandum setting forth the
terms and conditions of an Award.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” means an event of a nature that (a) would be required to be
reported in response to Item 1 of the Current Report on Form 8-K, as in effect
on the Effective Date, pursuant to Section 13 or 15(d) of the Exchange Act; or
(b) results in a change in control of the Company or the Association, within the
meaning of the Home Owners’ Loan Act of 1933, as amended, and the rules and
regulations promulgated by the OTS, as in effect on the Effective Date (provided
that in applying the definition of change in control as set forth under the
rules and regulations of the OTS, the Administering Body shall substitute its
judgment for that of the OTS); or (c) without limitation, a Change in Control
shall be deemed to have occurred at such time as (i) any “person” (as that term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Association or the Company representing
twenty percent (20%) or more of the Association’s or the Company’s outstanding
securities, except for any securities of the Association purchased by the
Company in connection with the conversion of the Association to the stock form
and any securities purchased by any tax qualified employee benefit plan of the
Association; or (ii) individuals who constitute the Board on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least seventy-five
percent (75%) of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
nominating committee serving under the Incumbent Board, shall, for purposes of
this clause (ii), be considered as though he or she were a member of the
Incumbent Board; or (iii) a plan of reorganization, merger, consolidation, sale
of all or substantially all of the assets of the Association or the Company, or
similar transaction occurs in which the Association or Company is not the
resulting entity; or (iv) a proxy statement, soliciting proxies from
stockholders of the Company by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or the Association, or a similar transaction with
one or more corporations, as a result of which the outstanding shares of the
class of securities then subject to the plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Association or
the Company shall be



16



--------------------------------------------------------------------------------

distributed; or (v) a tender offer is made for twenty percent (20%) or more of
the voting securities of the Association or the Company.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.01 per share,
as constituted on the Effective Date of this Plan, and as thereafter adjusted as
a result of any one or more events requiring adjustment of outstanding Awards
under Section 3.4 above.
 
“Company” means Quaker City Bancorp, Inc., a Delaware corporation.
 
“Compensation Committee” means the committee appointed by the Board to
administer this Plan pursuant to Section 4.1.
 
“Dividend Equivalent” means a right granted by the Company under Section 6.5 to
a holder of a Stock Option, Stock Appreciation Right or other Incentive Award
denominated in shares of Common Stock to receive from the Company during the
Applicable Dividend Period payments equivalent to the amount of dividends
payable to holders of the number of shares of Common Stock underlying such Stock
Option, Stock Appreciation Right, or other Incentive Award.
 
“Effective Date” means July 24, 1997, which is the date this Plan was adopted by
the Board.
 
“Eligible Person” shall include directors, officers, employees, consultants and
advisors of the Company or of any Affiliated Entity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Registered Company” means that the Company has any class of any
equity security registered pursuant to Section 12 of the Exchange Act.
 
“Expiration Date” means the fifth anniversary of the Effective Date.
 
“Fair Market Value” of a share of the Company’s capital stock as of a particular
date shall be: (i) if the stock is listed on an established stock exchange or
exchanges (including for this purpose, the Nasdaq National Market), the average
of the highest and lowest sale prices of the stock quoted for such date as
reported in the Transactions Index of each such exchange, as published
electronically by Stockmaster (http://www.stockmaster.com) or similar stock
quotation service and determined by the Administering Body, or, if no sale price
was quoted in any such Index for such date, then as of the next preceding date
on which such a sale price was quoted; or (ii) if the stock is not then listed
on an exchange or the Nasdaq National Market, the average of the closing bid and
asked prices per share for the stock in the over-the-counter market as quoted on
The Nasdaq Small Cap Market on such date (in the case of (i) or (ii), subject to
adjustment as and if necessary and appropriate to set an exercise price not less
than 100% of the fair market value of the stock on the date an option is
granted); or (iii) if the stock is not then listed on an



17



--------------------------------------------------------------------------------

exchange or quoted in the over-the-counter market, an amount determined in good
faith by the Administering Body; provided, however, that (A) when appropriate,
the Administering Body, in determining Fair Market Value of capital stock of the
Company, may take into account such other factors as it may deem appropriate
under the circumstances and (B) if the stock is traded on the Nasdaq Small Cap
Market and both sales prices and bid and asked prices are quoted or available,
the Administering Body may elect to determine Fair Market Value under either
clause (i) or (ii) above. Notwithstanding the foregoing, the Fair Market Value
of capital stock for purposes of grants of Incentive Stock Options shall be
determined in compliance with applicable provisions of the IRC. The Fair Market
Value of rights or property other than capital stock of the Company means the
fair market value thereof as determined by the Compensation Committee on the
basis of such factors as it may deem appropriate.
 
“Incentive Award” means any Stock Option, Restricted Stock, Stock Appreciation
Right, Stock Payment, Stock Bonus, Stock Sale, Phantom Stock, Dividend
Equivalent, or Other Stock-Based Benefit granted or sold to an Eligible Person
under this Plan.
 
“Incentive Stock Option” means a Stock Option that qualifies as an incentive
stock option under Section 422 of the IRC, or any successor statute thereto.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Just Cause Dismissal” shall mean a termination of a Recipient’s employment for
any of the following reasons: (i) the Recipient violates any reasonable rule or
regulation of the Board, the Company’s Chief Executive Officer or the
Recipient’s superiors that results in damage to the Company or which, after
written notice to do so, the Recipient fails to correct within a reasonable
time; (ii) any willful misconduct or gross negligence by the Recipient in the
responsibilities assigned to the Recipient; (iii) any willful failure to perform
the Recipient’s job as required to meet Company objectives; (iv) any wrongful
conduct of a Recipient which has an adverse impact on the Company or which
constitutes a misappropriation of Company assets; (v) the Recipient’s performing
services for any other person or entity which competes with the Company while
the Recipient is employed by the Company, without the written approval of the
Chief Executive Officer of the Company; or (vi) any other conduct that the
Administering Body determines constitutes Just Cause for Dismissal; provided,
however, that if a Recipient is party to an employment agreement with the
Company providing for just cause dismissal (or some comparable notion) of
Recipient from Recipient’s employment with the Company, “Just Cause Dismissal”
for purposes of this Plan shall have the same meaning as ascribed thereto or to
such comparable notion in such employment agreement.
 
“Nonemployee Director” means any director of the Company who qualifies as a
“nonemployee director” within the meaning of Rule 16b-3.
 
“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.
 
“OTS” means the Office of Thrift Supervision, or its predecessor agency.
 
“Other Stock-Based Benefits” means an Incentive Award granted under Section 6.9
of this Plan.



18



--------------------------------------------------------------------------------

 
“Outside Director means an “outside director” as defined in the regulations
adopted under Section 162(m) of the IRC.
 
“Parent Corporation” means any Parent Corporation as defined in Section 424(e)
of the IRC.
 
“Payment Event” means the event or events giving rise to the right to payment of
a Performance Award.
 
“Performance-Based Compensation” means performance-based compensation as
described in Section 162(m) of the IRC. If the amount of compensation an
Eligible Person will receive under any Award is not based solely on an increase
in the value of Common Stock after the date of grant or award, the Compensation
Committee, in order to qualify an Award as performance-based compensation under
Section 162(m) of the IRC, can condition the grant, award, vesting, or
exercisability of such an Award on the attainment of a preestablished, objective
performance goal. For this purpose, a preestablished, objective performance goal
may include one or more of the following performance criteria: (a) cash flow,
(b) earnings per share (including earning before interest, taxes, and
amortization), (c) return on equity, (d) total stockholder return, (e) return on
capital, (f) return on assets or net assets, (g) income or net income, (h)
operating income or net operating income, (i) operating margin, (j) return on
operating revenue, and (k) any other similar performance criteria.
 
“Permanent Disability” shall mean that the Recipient becomes physically or
mentally incapacitated or disabled so that the Recipient is unable to perform
substantially the same services as the Recipient performed prior to incurring
such incapacity or disability (the Company, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Company and the Recipient), and such incapacity or disability continues for a
period of three consecutive months or six months in any 12-month period or such
other period(s) as may be determined by the Compensation Committee with respect
to any Award, provided that for purposes of determining the period during which
an Incentive Stock Option may be exercised pursuant to Section 5.13(ii) hereof,
Permanent Disability shall mean “permanent and total disability” as defined in
Section 22(e) of the IRC.
 
“Person” means any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding (i) the Company and its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by the Company that is qualified under ERISA and (iii) an underwriter
or underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof.
 
“Phantom Stock” means an Incentive Award granted under Section 6.8 of this Plan.
 
“Plan” means this 1997 Stock Incentive Plan of the Company.
 
“Plan Term” means the period during which this Plan remains in effect
(commencing the Effective Date and ending on the Expiration Date).



19



--------------------------------------------------------------------------------

 
“Purchase Price” means the purchase price (if any) to be paid by a Recipient for
Restricted Stock as determined by the Compensation Committee (which price shall
be at least equal to the minimum price required under applicable laws and
regulations for the issuance of Common Stock which is nontransferable and
subject to a substantial risk of forfeiture until specific conditions are met).
 
“Recipient” means a person who has received an Award under this Plan.
 
“Reorganization” means any merger, consolidation or other reorganization.
 
“Rule 16b-3” means Rule 16b-3 under the Exchange Act.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Significant Stockholder” is an individual who, at the time a Stock Option is
granted to such individual under this Plan, owns more than ten percent (10%) of
the combined voting power of all classes of stock of the Company or of any
Parent Corporation or Subsidiary Corporation (after application of the
attribution rules set forth in Section 424(d) of the IRC).
 
“Stock Appreciation Right” means a right granted under Section 6.3 to receive a
payment that is measured with reference to the amount by which the Fair Market
Value of a specified number of shares of Common Stock appreciates from a
specified date, such as the date of grant of the Stock Appreciation Right, to
the date of exercise.
 
“Stock Bonus” means an issuance or delivery of unrestricted or restricted shares
of Common Stock under Section 6.6 of this Plan as a bonus for services rendered
or for any other valid consideration under applicable law.
 
“Stock Option” means a right to purchase stock of the Company granted under
Section 6.1 of this Plan.
 
“Stock Payment” means a payment in shares of the Company’s Common Stock to
replace all or any portion of the compensation (other than base salary) that
would otherwise become payable to a Recipient.
 
“Stock Sale” means a sale of Common Stock to an Eligible Person under Section
6.7 of this Plan.
 
“Subsidiary Corporation” means any Subsidiary Corporation as defined in Section
425(f) of the IRC.



20